EXHIBIT SETTLEMENT AGREEMENT AND GENERAL RELEASE THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) is entered into by and between Shearson Foundation, European American Investments, October Funds, Cohiba Partners, Strong Partners and Rancho Malibu (“Investors”) and Who’s Your Daddy, Inc. (“WYD”), a Nevada corporation and is effective as of November 13, 2007. R E C I T A L S WHEREAS, the Investors have made cash payments to, or on behalf of, WYD totaling $1,242,877 through the date of this agreement and intend to make an additional $95,000 in cash payments to WYD prior to May 1, 2008; WHEREAS, WYD has not been able to close on a financing or otherwise obtain cash to repay these advances; WHEREAS, the parties and their attorneys, if so chosen, have had a sufficient opportunity to evaluate the merits of their respective positions; and WHEREAS, in order to avoid the time, expense and uncertainty of litigation in this matter, the parties have agreed on November 13, 2007 to settle their differences on the terms and in the manner set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the adequacy of which is acknowledged by the parties hereto, and intending to be legally bound, the parties agree as follows: S E T T L E M E N T 1. Settlement Terms. a.WYD shall issue to the Investors 1,460,354 (One Million Four Hundred Sixty Thousand and Three Hundred and Fifty Four) shares of Common Stock (the “Settlement Shares”).WYD and the Investors agree that the first 83,333 of these shares are being issued under an option agreement dated June 22, 2007 at a value of $3.00 per share and the remaining 1,377,021 shares are being issued at $0.79 per share, which is average closing price forWYD’s common stock for thirty days prior to the date of this Agreement. b.Certificates for the Settlement Shares shall be delivered no later than December 31, c.In return, the Investors shall consider the issuance to them of these Settlement Shares as full payment for any and all cash advances and financing transactions made to the Company through the date of this Agreement. d. The Investors agree to advance WYD $95,000 prior to May 1, 2008 in exchange for 120,259 shares issued and included in the 1,460,354 shares set forth in a. above.In the event that any portion of this $95,000 has not been paid to WYD by that date, the Investors agree that a pro rata number of shares equivalent to the difference between cash paid to WYD and $95,000 shall be cancelled at a rate of 1.27 shares for each dollar that the advances made by the Investors is less than $95,000. 2. General Release by the Parties of All Known and Unknown Claims. The parties hereto do hereby jointly and severally irrevocably and unconditionally release and forever discharge each other, their agents, directors, officers, employees, business partners, representatives, attorneys, insurers, affiliates/subsidiaries, parent corporations, sister corporations, (and agents, directors, officers, employees, representatives, attorneys of such affiliates/subsidiaries parent corporations, sister corporations), and their predecessors, successors, heirs, executors, administrators, and assigns, and all persons and entities acting by, through, under or in concert with any of them (hereinafter collectively the "Releasees"), or any of them, from any of all actions, causes of action, suits, debts, charges, complaints, claims, liabilities, obligations, promises, agreements, controversies, damages and expenses (including attorneys' fees and costs actually incurred), of any nature whatsoever, in law or equity, known or unknown, suspected or unsuspected, which either party ever had, now has, or may now have against each other by reason of any act, event, or omission concerning any matter or thing, including, without limiting the generality of the foregoing, any matters claimed or alleged relating to the account of Who’s Your Daddy, Inc., or which could have been raised relating to the same, or which may be based upon or connected with the same.Notwithstanding anything herein set forth to the contrary, no provision of this Agreement shall constitute or be construed as a release or discharge of any obligations, claims or causes of action hereafter arising out of the breach of any of the terms, provisions or conditions of this Agreement. Notwithstanding the above, this General Release shall have no force or effect should the Settlement Amount not clear or should Plaintiff be required, for any reason, to repay the Settlement Amount. 3. Waiver of Civil Code Section 1542. Each of the Parties to this Agreement warrants and represents that it is their intention in executing this Agreement that it shall be effective as a bar to each and every claim, demand, suit, action, cause of action and debt hereinabove specified; and in furtherance of this intention, they each HEREBY EXPRESSLY WAIVE ANY AND ALL RIGHTS AND BENEFITS
